               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                      BIG STONE GAP DIVISION

UNITED STATES OF AMERICA                       )
                                               )
                                               )      Case No. 2:15CR00018-015
                                               )
v.                                             )             OPINION
                                               )
BILLY MARLOW,                                  )      By: James P. Jones
                                               )      United States District Judge
                 Defendant.                    )

      Zachary T. Lee, Assistant United States Attorney, Abingdon, Virginia, for
United States; Billy Marlow, Defendant Pro Se.

      Defendant Billy Marlow, proceeding pro se, has filed a motion seeking relief

under 28 U.S.C. § 2255. The United States has filed a motion to dismiss, to which

Marlow has responded. For the reasons stated, I will grant the motion to dismiss

and dismiss the § 2255 motion.

      Marlow pleaded guilty to Count One of his Second Superseding Indictment,

which charged him with conspiring to possess with the intent to distribute and

distribute methamphetamine in violation of 21 U.S.C. §§ 846 and 841(b)(1)(c). At

Marlow’s sentencing hearing on January 3, 2017, the court found that he had

possessed a firearm during his offense, which increased his sentencing guideline

range. Marlow was sentenced to a term of 216 months imprisonment. Marlow

appealed his conviction and sentence, raising the voluntariness of his waiver of his

right to appeal in his plea agreement, among other things. The court of appeals
dismissed his appeal after reviewing his plea agreement and plea hearing transcript

and determining that he had knowingly and voluntarily waived his right to appeal,

and that the other issues he had raised were within the scope of the waiver. United

States v. Marlow, 695 F. App’x 717, 718 (4th Cir. 2017) (unpublished).

       In his § 2255 motion, Marlow argues that the waiver of his right to appeal

and collaterally attack his conviction and sentence in his plea agreement is

unconstitutional. In support, he cites the Department of Justice (“DOJ”)’s 2014

policy ending its requirement that such waivers be included in plea agreements.1

He also argues that his counsel’s assistance was ineffective. He contends that his

counsel was ineffective because he allowed Marlow to enter into a plea agreement

that waived his right to appeal and collaterally attack, he did not fully advise

Marlow of all of the rights that he was waiving in his plea agreement, he advised

Marlow that he would not receive a sentencing guidelines enhancement for

possessing a firearm, he failed to argue that Marlow had never possessed a firearm,

and he failed to attack the credibility of witnesses who testified at Marlow’s

sentencing.

      1
           As a heading for this argument, Marlow states, “Plea agreement NOT
knowingly and intelligently waived.” Mot. Under 28 U.S.C. § 2255, at 4, ECF No. 765.
However, he relies solely upon the DOJ policy change and states that “the fact of the plea
waiver being knowingly and intelligently waived is irrelevant.” Id. at 14. To the extent
that Marlow does argue that these waivers were not knowing and voluntary, this issue
was addressed in his direct appeal, and he may not relitigate it in the present motion. See
Boeckenhaupt v. United States, 537 F.2d 1182, 1183 (4th Cir. 1976) (declining to
consider claims that a § 2255 petitioner had already raised on direct appeal).
                                           -2-
      To state a viable claim for relief under § 2255, a defendant must prove: (1)

that his sentence was “imposed in violation of the Constitution or laws of the

United States”; (2) that “the court was without jurisdiction to impose such

sentence”; or (3) that “the sentence was in excess of the maximum authorized by

law, or is otherwise subject to collateral attack.” 28 U.S.C. § 2255(a). The movant

bears the burden of proving grounds for a collateral attack by a preponderance of

the evidence. Miller v. United States, 261 F.2d 546, 547 (4th Cir. 1958). A claim

not raised on direct appeal may not be raised on collateral review unless the

petitioner shows cause and prejudice. Massaro v. United States, 538 U.S. 500, 504

(2003).   However, this procedural default rule does not apply to claims of

ineffective assistance of counsel. Id.

      In his direct appeal, Marlow did not raise his claim that the inclusion of a

waiver of the right to appeal and collaterally attack in his plea agreement is

unconstitutional, and he has not shown cause for failing to do so. Thus, he has

procedurally defaulted this argument. Moreover, the argument lacks merit, as such

waivers are constitutional regardless of the DOJ’s policy change. See United

States v. Lemaster, 403 F.3d 216, 220 (4th Cir. 2005) (holding that like waivers of

the right to appeal, waivers of the right to collaterally attack are permissible so

long as they are knowing and voluntary).        Accordingly, I turn to Marlow’s

arguments regarding his counsel’s allegedly ineffective assistance.


                                         -3-
      Criminal defendants have a Sixth Amendment right to effective legal

assistance. Strickland v. Washington, 466 U.S. 668, 687 (1984).           Ineffective

assistance claims, however, are not lightly granted — “[t]he benchmark for judging

any claim of ineffectiveness must be whether counsel’s conduct so undermined the

proper functioning of the adversarial process that the [proceeding] cannot be relied

on as having produced a just result.” Id. at 686. To that end, a defendant must

satisfy a two-prong analysis showing both that counsel’s performance fell below an

objective standard of reasonableness and that the defendant was prejudiced by

counsel’s alleged deficient performance. Id. at 687. To satisfy the prejudice prong

of Strickland, a defendant must show that there is a reasonable probability that, but

for counsel’s unprofessional error, the outcome of the proceeding would have been

different. Id. at 694. When a defendant challenges a conviction entered after a

guilty plea, the defendant must show that there is a reasonable probability that, but

for counsel’s errors, he would not have pleaded guilty and would have insisted on

going to trial. Hooper v. Garraghty, 845 F.2d 471, 475 (4th Cir. 1988).

      Marlow’s claim that his counsel was ineffective because he allowed him to

enter into a plea agreement with an allegedly unconstitutional waiver of his right to

appeal and collaterally attack fails to satisfy Strickland’s performance prong. As

stated above, these waivers are permissible so long as they are knowing and




                                        -4-
voluntary. Lemaster, 403 F.3d at 220. Thus, permitting a defendant to enter into

an agreement with such waivers is not objectively unreasonable.

      As to Marlow’s claim of ineffective assistance due to his counsel’s alleged

failure to advise him of the rights he was waiving in his plea agreement, he fails to

satisfy Strickland’s prejudice prong.     “A defendant may be unable to show

prejudice if at the Rule 11 proceeding the district court provides an admonishment

that corrects the misadvice and the defendant expresses that he understands the

admonishment.” United States v. Akinsade, 686 F.3d 248, 253 (4th Cir. 2012).

When Marlow entered his guilty plea, the court conducted a Rule 11 colloquy in

which it informed him that pursuant to his plea agreement, he waived his right to

appeal and to collaterally attack his sentence; to plead not guilty and proceed to a

trial by jury in which he would be presumed innocent; to have the assistance of

counsel for his defense at trial; to see, hear, cross-examine, and call witnesses; and

to testify or not testify at trial. Marlow stated that he understood that by entering

into his plea agreement, he was waiving these rights. Accordingly, Marlow cannot

show that he was prejudiced by any failure of his counsel to inform him of these

waived rights.

      As to Marlow’s claim of ineffective assistance due to his counsel’s

representation that he would not receive a sentencing guidelines enhancement for

possessing a firearm, he has failed to satisfy both the performance and prejudice


                                         -5-
prongs of Strickland. “[A] ‘miscalculation or erroneous sentence estimation by

defense counsel is not a constitutionally deficient performance rising to the level of

ineffective assistance of counsel.’”        United States v. Moneymaker, No.

7:07CR00029-1, 2011 WL 108724, at *5 (W.D. Va. Jan. 13, 2011) (quoting United

States v. Gordon, 4 F.3d 1567, 1570 (10th Cir. 1993)). Moreover, “if the trial

court properly informed [Marlow] of the potential sentence he faced, he could not

be prejudiced by any misinformation his counsel allegedly provided him.” United

States v. Foster, 68 F.3d 86, 88 (4th Cir. 1995). In the Rule 11 plea colloquy, the

court informed Marlow that he faced a maximum penalty of 20 years

imprisonment and that the court could impose a sentence different from any

estimate that his lawyer may have given him, and Marlow stated that he

understood.

      Lastly, Marlow’s claims that his counsel was ineffective because he failed to

argue that Marlow did not possess a gun, and to attack the credibility of witnesses

who testified at Marlow’s sentencing, fail Strickland’s performance prong. Prior to

Marlow’s sentencing, his counsel filed a Sentencing Memorandum opposing a

sentence enhancement for possessing a firearm and arguing that there was no

evidence to support such an enhancement. Counsel reiterated these points at

Marlow’s sentencing hearing. Moreover, counsel cross-examined each of the three

witnesses who testified for the government, including questioning whether they


                                         -6-
had actually seen Marlow with a firearm. Counsel also argued that their testimony

was not credible. Accordingly, Marlow has failed to show that his counsel’s

performance was deficient.

      For these reasons, the United States’ motion to dismiss will be granted and

the § 2255 motion will be dismissed. A separate final order will be entered

herewith.

                                            DATED: June 6, 2019

                                            /s/ James P. Jones
                                            United States District Judge




                                      -7-
